


110 HR 6876 IH: Cleaner Trucks for America Act of

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6876
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the credit amount for new qualified fuel cell motor vehicles with gross vehicle
		  weight ratings of more than 26,000 pounds.
	
	
		1.Short titleThis Act may be cited as the
			 Cleaner Trucks for America Act of
			 2008.
		2.Increase in
			 alternative motor vehicle credit amount for new qualified fuel cell motor
			 vehicles weighing more than 26,000 pounds
			(a)In
			 generalSubparagraph (D) of
			 section (30)(B)(b)(1) of the Internal Revenue Code of 1986 is amended by
			 striking $40,000 and inserting $80,000.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
			
